UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6184



ROBERT DUDLEY,

                                              Plaintiff - Appellant,

          versus


J. MUNLEY; G. L. JANNINGS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-00-601)


Submitted:   May 2, 2002                      Decided:   May 20, 2002


Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Dudley, Appellant Pro Se. Samuel Lawrence Dumville, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dudley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court. Dudley v. Munley, No. CA-00-601 (E.D. Va. Jan.

2, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2